                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 18-cv-00496-CMA-NRN

KELSI BOWERS,

       Plaintiff,

v.

BUCKEYE STATE MUTUAL INSURANCE COMPANY,

       Defendant.


ORDER GRANTING DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR DECLARATORY JUDGMENT
______________________________________________________________________

       This matter is before the Court on Plaintiff Kelsi Bowers’ Motion for Declaratory

Judgment (Doc. # 23) and Defendant Buckeye State Mutual Insurance Company’s

Cross-Motion for Summary Judgment or, Alternatively, Motion for Determination of Law

(Doc. # 24). Both Motions have been fully briefed. (Doc. ## 31, 33, 37, 46.) The Court

exercises jurisdiction pursuant to 28 U.S.C. 1332 (diversity of citizenship). For the

reasons that follow, the Court grants Defendant’s Motion and denies Plaintiff’s Motion.

                                    I. BACKGROUND

       On February 9, 2016, Plaintiff was driving in Northglenn, Colorado when she was

involved in a collision with another driver. (Doc. # 23 at 2.) As a result of the collision,

Plaintiff sustained serious injuries which required extensive medical care. (Id.) Police at
the scene determined that the other driver, Joseph Boocker, was at fault and issued him

a citation for careless driving. (Id. at 3.)

       At the time of the collision, Plaintiff was driving a 2010 Chevy Impala (“the

Impala”). (Id. at 4.) The Impala was covered by an automobile insurance policy (“the

Policy”) that Defendant issued to Danny Bowers, Plaintiff’s Father, who is a resident of

Kansas. (Doc. # 31 at 10.) The Policy had an effective term of April 13, 2015, through

April 13, 2016, which included the date of the collision. (Id.) The Policy indicated that the

“Drivers Covered” were Danny and Janelle Bowers. (Doc. # 24-9 at 3.) Plaintiff was not

a named insured driver under the Policy at the time of the 2016 accident. (Doc. # 24-8

at 1–14.) On August 3, 2016, Defendant paid Plaintiff $4,500 in Personal Injury

Protection benefits in accordance with Defendant’s obligations under the Policy. (Doc. #

23 at 6–7; Doc. # 24-1 at 2.)

       The Policy additionally includes Uninsured Motorist (“UIM”) coverage with a

policy limit of $100,000 per person. (Doc. # 21-4 at 25; Doc. # 21-16 at 1.) Under the

terms of the UIM provision, an “Insured” is defined as, among other things, an individual

occupying a vehicle covered by the Policy, such as the Impala Plaintiff was driving at

the time of the February 2016 collision. (Id.) Further, the Policy defines an

“underinsured motor vehicle” as a vehicle “to which a bodily injury liability bond or policy

applies at the time of the accident but its limit for bodily injury liability is less than the

limit of liability for this coverage.” (Id.) In effect, the Policy’s UIM provision applies where

an insured receives less than $100,000 from another driver’s insurance company. In




                                                2
such a case, the insured can use the Policy’s UIM coverage to supplement the

compensation from the other driver.

       The driver at fault for the February 2016 collision, Mr. Boocker, was insured

through Allstate Fire and Casualty Insurance Company (“Allstate”). (Doc. # 21-10 at 3.)

In the fall of 2016, Allstate tendered Mr. Boocker’s insurance policy limits of $100,000 to

Plaintiff in full and final settlement of Mr. Boocker’s liability to Plaintiff. (Doc. # 23 at 7.)

However, the funds Plaintiff received from Allstate were insufficient to cover the medical

costs of her collision-related injuries. (Id. at 10.) As a result, Plaintiff informed Defendant

that she intended to pursue a claim for UIM benefits. On October 19, 2016, Defendant

informed Plaintiff that, based on the terms of the Policy and Kansas law, Plaintiff was

not eligible for UIM benefits. Specifically, Defendant indicated that “because the

$100,000 per-person limit of [the Policy’s] UM/UIM coverage does not exceed the

$100,000 per-person limit of the [Allstate] policy, there is no available UIM coverage.”

(Doc. # 21-6 at 2.)

       Defendant’s decision that Plaintiff was not entitled to UIM benefits under the

Policy gave rise to the instant action. On June 28, 2018, Plaintiff filed a Motion for

Declaratory Judgment seeking a determination from this Court that Colorado law

controls the interpretation of the Policy’s UIM provision and that under Colorado law,

Defendant is obligated to pay Plaintiff UIM benefits. (Doc. # 23.) Subsequently, on July

2, 2018, Defendant filed a Cross-Motion for Summary Judgment, or Alternatively,

Motion for Determination of Law seeking a determination from this Court that Kansas




                                                 3
law applies and that under Kansas law and the terms of the Policy, Defendant is not

required to provide UIM benefits to Plaintiff. (Doc. # 24.)

    II. DECLARATORY JUDGMENT AND SUMMARY JUDGMENT STANDARDS

       Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, the Court may

enter a judgment declaring “the rights and other legal relations of any interested party

seeking such declaration. . . .” 28 U.S.C. § 2201. Such a judgment or decree is

reviewable as a final judgment. Id. In the instant case, the parties do not dispute that the

issues can be resolved as a matter of law through a declaratory judgment.

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997).

       When reviewing motions for summary judgment, a court may not resolve issues

of credibility, and must view the evidence in the light most favorable to the nonmoving

party—including all reasonable inferences from that evidence. Id. However, conclusory

statements based merely on conjecture, speculation, or subjective belief do not

constitute competent summary judgment evidence. Bones v. Honeywell Int’l, Inc., 366

F.3d 869, 875 (10th Cir. 2004).




                                               4
                                        III. ANALYSIS

       When more than one state's law may be applicable to a claim or issue, a court

need not choose which body of law to apply unless there is an outcome determinative

conflict between the potentially applicable bodies of law. Sec. Serv. Fed. Credit Union v.

First Am. Mortg. Funding, LLC, 861 F. Supp. 2d 1256, 1264 (D. Colo. 2012) (citations

omitted). In the instant case, it is undisputed that an outcome determinative conflict

exists between Colorado and Kansas law with regard to the principles governing

underinsured motorist provisions in insurance policies. Plaintiff argues Colorado law

applies. Defendant, on the other hand, argues that Kansas law applies.

A.     GOVERNING CONFLICT OF LAW RULES

       Where, as here, a federal court is sitting in diversity jurisdiction, the conflict of law

rules of the forum state apply. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 498

(1941); Sec. Serv. Fed. Credit Union, 861 F. Supp. 2d at 1267. Colorado has adopted

the “most significant relationship” approach set forth in the Restatement (Second) of

Conflicts of Law (“the Restatement”). Wood Bros. Homes v. Walker Adjustment Bureau,

601 P.2d 1369, 1372 (Colo. 1979) (contract claims); First Nat’l Bank v. Rostek, 514 p.2d

314, 320 (Colo. 1973) (tort claims). Under the most significant relationship approach,

the specific Restatement rule applied to a given conflict of law dispute depends on the

nature of the underlying substantive claim.

       In the instant case, the parties dispute whether Plaintiff has asserted a tort claim,

a contract claim, or both. Plaintiff raises two claims for relief: (1) declaratory relief that

Colorado law controls in this case; and (2) declaratory relief that Colorado law does not


                                                5
relieve Defendant of its obligation to provide Plaintiff with the “coverage for which she

contracted.” (Doc. # 4 at 5–6.) Plaintiff argues that “tort conflict-of-law principles apply

here because the crux of Plaintiff’s claim against Defendant is that [Defendant] acted in

bad faith when handling her claim” and a bad faith breach of contract cause of action

sounds in tort.1 (Doc. # 37 at 3); see Travelers Prop. Cas. Co. of Am. v. Stresscon

Corp., 2016 CO 22M, ¶ 16 (noting it is “well-settled” that “an insurer’s bad faith breach

[of contract] . . . gives rise to tort liability.”).

        However, the substantive allegations of the Complaint do not raise an implication

that Defendant breached its contractual obligations in bad faith. The Colorado Supreme

Court has held that the relevant inquiry as to whether an insurer has breached its duties

of good faith and fair dealing with its insured is whether “the facts pleaded show the

absence of any reasonable basis for denying the claim, i.e., would a reasonable insurer

under the circumstances have denied or delayed payment of the claim under the facts

and circumstances.” Farmers Grp., Inc. v. Trimble, 691 P.2d 1138, 1142 (Colo. 1984)

(citations omitted). Plaintiff’s Complaint, by contrast, alleges not that there was an

absence of any reasonable basis for denying Plaintiff’s claim but that Defendant’s cited

reasoning behind its decision is “mistaken.” (Doc. # 4 at 5.) Therefore, despite Plaintiff’s


1
  The Court rejects Plaintiff’s alternative argument that tort principles control because the
incident underlying Plaintiff’s insurance claim was a tort which occurred in Colorado. (Doc. # 37
at 1–2.) This dispute concerns the rights and liabilities of the parties according to the Policy.
Under Colorado law, courts “construe insurance policies according to principles of contract
interpretation.” MarkWest Energy Partners, L.P. v. Zurich Am. Ins. Co., 2016 COA 110, ¶ 13
(citing Shelter Mut. Ins. Co. v. Mid-Century Ins. Co., 214 P.3d 489, 492 (Colo. App. 2008), aff’d,
246 P.3d 651 (Colo. 2011)); see also Kipling v. State Farm Mut. Auto. Ins. Co., 774 F.3d 1306,
1312–1313 (10th Cir. 2014) (noting the “apparently uniform practice of those courts following
the Restatement to apply contract conflict-of-laws principles to claims for benefits under
automobile-insurance contracts.”).

                                                       6
assertions to the contrary, there are no grounds to consider what law would apply to a

tortious bad faith breach of contract claim because Plaintiff’s allegations do not support

such a claim.

       Even interpreted in the light most favorable to Plaintiff, at best Plaintiff states only

claims based on breach of contract. As such, the Court agrees with Defendant that “the

crux of this case is whether benefits are available under the insurance policy under

either Kansas law or Colorado law.” (Doc. # 46 at 12.)

B.     APPLICATION OF SECOND RESTATEMENT PRINCIPLES

       The Restatement provides the following with regard to insurance contracts in

particular:

       The validity of a contract of fire, surety or casualty insurance and the rights
       created thereby are determined by the local law of the state which the
       parties understood was to be the principal location of the insured risk during
       the term of the policy, unless with respect to the particular issue, some other
       state has a more significant relationship under the principles stated in § 6
       to the transaction and the parties, in which event the local law of the other
       state will be applied.

Restatement § 193; Mitchell v. State Farm Fire & Cas. Co., 902 F.2d 793 (10th Cir.

1990) (noting that under the “most significant relationship” test, “the law of the state in

which the insured property, object or other risk is located normally governs issues

concerning the validity or effect of the insurance contract.”) (citations omitted). The

insured risk, which is “the object or activity which is the subject matter of the insurance,

has its principal location . . . in the state where it will be during at least the major portion

of the insurance period.” Restatement § 193 cmt. (b). The Restatement further explains

that “in the case of an automobile liability policy, the parties will usually know


                                               7
beforehand where the automobile will be garaged at least during most of the period in

question.” Id. More specifically,

       The [insurance] policy will usually be solicited in the state of the insured’s
       domicile and usually the insured risk will also be located there. In the normal
       case, therefore, the policy will have been solicited and delivered and the
       last act necessary to make the contract binding will have taken place in the
       state where the insured is domiciled or incorporated, and where the risk is
       located. This state, in such a situation, will usually be the state of the
       applicable law, at least with respect to most issues.

Id. Finally, the Restatement indicates that if the insured risk “will be in a particular state

for the major portion of the insurance period, the risk’s principal location is the most

important contact to be considered in the choice of the applicable law . . .” because that

location “has an intimate bearing upon the risk’s nature and extent and is a factor upon

which the terms and conditions of the policy will frequently depend.” Id. at (b-c).

       However, as a caveat, § 193 indicates that circumstances may exist in which

“following the issuance of the policy the principal location of the risk is shifted to some

other state” in which case “this other state will have a natural interest in the insurance of

the risk and it may be that its local law should be applied to determine at least some

issues arising under the policy.” Id. at cmt. (d). The stated rationale for the exception

from the standard practice involving insurance contracts is that “application of the local

law of the other state would hardly be unfair to the insurance company . . . if the

company had reason to foresee when it issued the policy that there might be a shift to

another state of the principal location of the risk.” Id. However, the exception is limited in

its application.




                                               8
       Courts have held that the principal location of an insured risk shifts when: (1)

both the insured and the insured risk are located in a different forum than the one in

which the contract was formed for the majority of the contract term; (2) the underlying

contract is silent as to what law applies; and (3) the insurer had knowledge that the

insured risk had shifted to another location. See Clay v. Sun Ins. Office, Ltd., 377 U.S.

179, 182 (1964) (finding Florida law applied to contract formed in Illinois when the

“contract did not even attempt” to clarify what law applied and “[s]hortly after the

contract was made, [the insured] moved to Florida and there he lived for several years .

. . [h]is property was there all that time . . . [and] the [insurer] knew this fact.”).

       The factual circumstances of the instant case show that the exception to § 193 is

inapplicable and the principal location of the insured risk did not shift.

       1.      Location of Insured Risk During the Contract Term

       The “principal location” of an insured risk is defined by § 193 Comment (b) as

“the state where [the insured risk] will be during at least the major portion of the

insurance period.” Comment (b) notes that “the significance of the state of the risk’s

principal location diminishes with the length of time that it can be anticipated the chattel

will be in other states during the term of the insurance.” However, Comment (b) further

provides that if “the risk will be in a particular state for the major portion of the insurance

period, the risk’s principal location is the most important contact to be considered in the

choice of the applicable law. . . .”

       Based on the facts of this case, the principal location of the Impala was in

Kansas. Janelle Bowers, Plaintiff’s mother, completed a “Kansas Personal Auto


                                                9
Application” on April 11, 2002, in St. Francis, Kansas, which indicated that the co-

applicants—Danny and Janelle Bowers—resided and were employed in Kansas. (Doc.

# 24-4.) Plaintiff, Kelsey Bowers, was listed as a driver with a Kansas driver’s license,

but she was subsequently dropped from the Policy. (Id.) The Impala involved in the

2016 accident was added to the Policy as Vehicle # 9 in 2011, and the Endorsement

Declaration—which added the Impala to the Policy—reflects that the Impala was

located in Kansas. (Doc. # 24-7 at 1.)

       In 2015, Defendant issued and delivered a renewal of the Policy to Danny

Bowers as the named insured with a term covering April 13, 2015, to April 13, 2016.

(Doc. # 24-9.) The drivers covered under the Policy were Danny and Janelle Bowers.

(Id. at 3.) When the Policy was renewed, it reflected that Mr. Bowers continued to reside

in Kansas. (Id. at 2.) Additionally, the renewed Policy reflected that the Impala continued

to be located in Kansas. (Id.)

       Therefore, the Policy was solicited and delivered in Kansas, which is also the

state of the insured’s residence and place of employment. Moreover, the contract

became binding in the same state in which both the insured resided and where the

insured risk—the Impala—was located. In such a case, § 193 Comment (b) provides

that Kansas would “usually be the state of the applicable law. . . .”

       Additionally, Courts have held that if all named insureds reside in—and the

insured automobile is located in—a particular state when an insurance policy is issued,

there is sufficient evidence to conclude that the parties understood that state to be the

principal location of the insured automobile. See Ackerman v. Foster, 974 P.2d 1, 3


                                             10
(Colo. App. 1998) (applying California law where daughter, who was not a named

insured under California resident father’s policy, relocated from California to Colorado

and was then involved in a collision while driving father’s car).

       In the instant case, the named insured resided in Kansas and the insured vehicle

was also located in Kansas when the Policy was renewed. Accordingly, the parties

understood Kansas to be the principal location of the Impala at the time of the Policy

renewal. See id. at 3.

       Plaintiff, however, argues that the location of the Impala shifted to Colorado when

Plaintiff relocated to Colorado and brought the impala with her on December 26, 2015.

(Doc. # 23 at 21–22, # 21-2 at 2.) The Court finds this argument to be somewhat of a

red herring because Plaintiff was not a covered driver under the Policy. Nonetheless, in

the interests of thoroughness, the Court will address this argument because § 193

Comment (b) provides that if “the risk will be in a particular state for the major portion of

the insurance period, the risk’s principal location is the most important contact to be

considered in the choice of the applicable law. . . .”

       The parties did not submit any evidence which suggests that the Impala was

located anywhere other than Kansas until Plaintiff relocated to Colorado. Therefore, the

Court finds that the Impala was located in Kansas from the inception of the Policy term

on April 13, 2015, until Plaintiff became a resident of Colorado on December 26, 2015.

       Accordingly, the Impala was located in Kansas for 257 days of the one-year

Policy, which is 70 percent of the Policy’s term. Because Kansas was the state in which

the named insured resided—and the state in which the Impala was located both at the


                                             11
inception of the policy and for the significant majority of the policy term—the principal

location of the Impala was in Kansas.

        2.     Contractual Indications of Which State’s Law Applies

        The renewed Policy covering April 13, 2015, to April 13, 2016, did not include a

provision explicitly indicating which state’s law would govern the terms of the contract.

However, the Policy did include the following endorsements:

       Amendment of Policy Provisions – Kansas (Doc. # 24-9 at 6);

       Personal Injury Protection Coverage – Kansas (Id. at 12);

       Uninsured Motorists Coverage – Kansas (Id. at 33).

Notably, the endorsement related to the provision at issue—the underinsured motorists

provision—is modeled after the related Kansas statute. The Policy indicates:

        ‘Underinsured motor vehicle’ means a land motor vehicle or trailer of any
        type to which a bodily injury liability bond or policy applies at the time of the
        accident but its limit for bodily injury liability is less than the limit of liability
        for this coverage.

(Doc. # 21-4 at 32) (emphasis added). Similarly, the Kansas statute related to

underinsured motorist coverage requires such coverage to enable an insured to recover

from the insurer:

        the amount of damages for bodily injury or death to which the insured is
        legally entitled from the owner or operator of another motor vehicle with
        coverage limits equal to the limits of liability provided by such uninsured
        motorist coverage to the extent such coverage exceeds the limits of the
        bodily injury coverage carried by the owner or operator of the other motor
        vehicle.

Kan. Stat. Ann. § 40-284(b) (emphasis added).




                                                 12
         Therefore, the Policy is modeled after the Kansas statute in that both allow an

insured to recover UIM benefits only if the UIM coverage exceeds the amount the

insured can recover from the other driver. Thus, although the Policy does not explicitly

indicate that it is intended to be governed by Kansas law, the title of relevant provision

indicates that it is related to Kansas in particular, and the substance of the provision

applies the Kansas statutory standard for UIM coverage. Accordingly, the Policy does

particularize the standard governing the underinsured motorist provision to a specific

state.

         3.     Insurer’s Knowledge of a Change in the Location of the Risk

         Plaintiff was not a named insured driver under the Policy from March 5, 2013,

through the date of the 2016 collision. (Doc. # 24-8 at 1–14.) Additionally, it is

undisputed that neither Plaintiff nor her parents disclosed to Defendant that the Impala

would be relocated to Colorado. Therefore, Defendant had no knowledge that the

Impala had moved from its principal location.

         In sum, the exception to § 193 that recognizes a shift in the principal location of

the insured risk is inapplicable. The parties to the insurance contract understood

Kansas to be the principal location of the Impala because that was the location of both

the insured’s residence and the insured risk at the time the Policy was executed.

Additionally, the Impala remained in Kansas for the significant majority of the Policy’s

term. Moreover, the Policy’s uninsured motorist provision is particularized to Kansas

and it is modeled after the Kansas uninsured motorist statute. Finally, Defendant had no

knowledge that the location of the Impala had changed.


                                              13
       Because the exception to § 193 is inapplicable, the § 193 default standard

applies. Under the default standard, insurance contracts are governed by “the local law

of the state which the parties understood [to be] the principal location of the insured risk

during the term of the policy.” The Court has already determined that the parties

understood Kansas to be the principal location of the Impala because the named

insured, Mr. Bowers, resided in Kansas and the Impala was located in Kansas when the

insurance contract was renewed. See supra Section B(1). Therefore, under § 193,

Kansas law controls the instant dispute.

C.     PLAINTIFF’S ALTERNATIVE ARGUMENTS

       Plaintiff advances two arguments in the event that the Court determines that

Kansas is the principal location of the insured risk. Specifically, Plaintiff argues (1) even

if Kansas is the principal location of the Impala, Colorado still has a more significant

relationship to the transaction and the parties; and (2) enforcing Kansas law with

respect to the Policy’s underinsured motorist provision will violate Colorado public

policy. The Court will address each argument in turn.

          1. Whether Colorado has a More Significant Relationship than Kansas

       Plaintiff asserts that even if Kansas is the principal location of the insured risk,

application of the factors set forth in § 6 of the Restatement demonstrates that Colorado

has a more significant relationship to the transaction and the parties. (Doc. # 33 at 9.)

Courts have held that § 193 of the Restatement—which relates specifically to insurance

contracts—creates a “presumption [that] is not conclusive” and if “another state has a

more significant relationship, then the law of that state will be applied.” St. Paul Fire and


                                              14
Marine Ins. Co. v. Alstom Power, Ins. Co., 08-cv-02139-LTB-KLM, 2009 WL 1066067,

at *3 (D. Colo. 2009) (quoting Wood Bros., 601 P.2d at 1373). In order to determine

whether a state has a more significant relationship than the state whose law would

apply under § 193, courts apply §§ 188 and 6 of the Restatement. Id. According to § 6,

the factors relevant to the choice of the applicable law in the absence of a statutory

directive include:

   (a) the needs of the interstate and international systems,
   (b) the relevant policies of the forum,
   (c) the relevant policies of other interested states and the relative interests of those
       states in the determination of the particular issue,
   (d) the protection of justified expectations,
   (e) the basic policies underlying the particular field of law,
   (f) certainty, predictability and uniformity of result, and
   (g) ease in the determination and application of the law to be applied.

Additionally, § 188 provides that in the absence of an effective choice of law by the

parties, the contacts relevant to application of the principles of § 6 to issues involving

contracts include:

   (a) the place of contracting
   (b) the place of negotiation of the contract
   (c) the place of performance
   (d) the location of the subject matter of the contract, and
   (e) the domicile, residence, nationality, place of incorporation and place of business
       of the parties.

Plaintiff concedes that with respect to the § 188 factors, the place of contracting and the

place of negotiation of the contract weigh in favor of applying Kansas law. (Doc. # 33 at

11.) However, Plaintiff argues that the remaining factors weigh in favor of applying

Colorado law. (Id.)



                                             15
      With regard to the state policies at issue, Plaintiff argues that a conflict between

Kansas and Colorado law indicates that Colorado has the strongest interest in having its

law applied.

      Colorado and Kansas have different policies involving underinsured motorist

benefits. The Colorado statute provides that underinsured motorist coverage:

      shall be in addition to any legal liability coverage and shall cover the
      difference, if any, between the amounts of the limits of any legal liability
      coverage and the amount of the damages sustained . . . up to the maximum
      amount of the coverage obtained pursuant to this section . . . [t]he amount
      of coverage available pursuant to this section shall not be reduced by a
      setoff from any other coverage, including, but not limited to, legal liability
      insurance, medical payments coverage, health insurance, or other
      uninsured or underinsured motor vehicle insurance.

C.R.S. § 10-4-609(c)(1). Thus, Colorado employs an approach which allows insureds to

“stack” insurance policies, which is to say the second policy begins where the first

policy’s coverage ends without reducing the amount of available recovery under the

second policy. Jordan v. Safeco Ins. Co. of Am., Inc., 2013 COA 47, ¶ 38.

      Kansas, by contrast, employs an “anti-stacking” approach according to which an

insured may recover from an insurer:

      the amount of damages for bodily injury or death to which the insured is
      legally entitled from the owner or operator from another motor vehicle with
      coverage limits equal to the limits of liability provided by such uninsured
      motorist coverage to the extent such coverage exceeds the limits of the
      bodily injury coverage carried by the owner or operator of the other motor
      vehicle.

Kan. Stat. Ann. § 40-284(b) (emphasis added). Thus, unlike Colorado’s approach, an

insured’s insurance award is reduced by, rather than supplemented by, compensation

the insured receives from the owner or operator of the other vehicle.


                                            16
       Both states share a common intent to ensure that individuals receive fair

compensation when an underinsured motorist causes them damage. However, Kansas

and Colorado differ with regard to what each state considers to be “fair.” Colorado

focuses on maximizing the amount an insured can recover whereas Kansas favors a

more limited approach. Although Colorado has an interest in its residents being

compensated according to its determination of what is appropriate when an individual is

involved in a collision with an underinsured motorist, Kansas has an interest in ensuring

that insurance policies subject to its laws are honored by other states. Thus, both

Colorado and Kansas have strong interests implicated in the application of their

underinsured motorist statutes. However, when viewed in light of the other relevant

factors under the Restatement, Kansas has a stronger interest than Colorado.

       Contrary to Plaintiff’s argument, the remaining Restatement factors do not weigh

in favor of applying Colorado law. The Restatement indicates that the § 188 factors are

to be considered in light of § 6. With respect to the place of performance, Plaintiff

argues that because Defendant has performed by paying Personal Injury Protection

benefits to her and because she is a resident of Colorado, Colorado law should apply.

(Doc. # 33 at 11.) However, Plaintiff’s theory conflicts with the protection of Defendant’s

justified expectations. The extension of Plaintiff’s reasoning would lead to the

conclusion that the law of the state in which a collision occurs would always be applied

if an insurer makes a payment to an individual who resides in that state even if that

person had not been a party to the underlying insurance contract.




                                             17
       Such a scenario would conflict with Defendant’s justified expectations because

the Policy’s underinsured motorist provision is modeled after the laws of one state in

particular, and it is unlikely that Defendant reasonably expected to be subject to the

laws in every state in which an accident might take place, especially when some state

laws might impact the enforceability of the Policy. Protection of “parties’ expectations is

a central policy underlying the law of contracts.” Kipling v. State Farm Mut. Auto. Ins.

Co., 159 F. Supp. 3d 1254, 1272 (D. Colo. 2016) (quoting Pirkey v. Hosp. Corp. of Am.,

483 F. Supp. 770, 773 (D. Colo. 1980)). In fact, § 188 Comment (b) explains that parties

to a contract should not have their expectations “disappointed by application of the local

law rule of a state which would strike down the contract or a provision thereof unless the

value of protecting the expectations of the parties is substantially outweighed in the

particular case by the interest of the state with the invalidating rule in having this rule

applied.” Restatement § 188 cmt. (b) (emphasis added).

       Further, “since Plaintiff was not a party to the contract, she would not have any

expectations as to that contract.” Brown v. Fryer, No. 12-cv-01740-CMA-KMT, 2013 WL

1191405, at *3 (D. Colo. 2013) (noting that “allowing Plaintiff to sue for benefits under

the policy without holding her to its limitations would create a windfall for her and would

undermine the intent of the parties who agreed to the contract’s terms.”). Moreover,

because the insured and the insured risk were both located in Kansas for the majority of

the contract term, Defendant and the named insured performed the majority of their

respective duties under the Policy in Kansas rather than Colorado, which increases

Kansas’ interest in having its law applied.


                                              18
       Similarly, the location of the subject matter of the contract does not favor the

application of Colorado law. At the inception of the Policy term, the named insureds

represented that the insured risk was located in Kansas, and Defendant relied on that

representation when it agreed to issue the Policy because the “principal garaging

address” of an automobile is material to Defendant’s calculation of the state specific

premiums associated with a given policy. See supra Section B(1); (Doc. # 24-1 at 2;

Doc. # 24-17 at 1–2). As previously stated, the insured risk remained in Kansas for the

majority of the Policy term and Defendant did not have notice that the insured risk had

been relocated to another state. See supra Section B(1).

       In such a case, applying Colorado law would violate Defendant’s justified

expectations and it would undermine the predictability of insurance contracts.

Specifically, it is unlikely that Defendant expected to be subject to Colorado law

because it entered into the Policy with Kansas residents and the subject matter of the

contract was located in Kansas. In fact, § 188 Comment (e) explains that where, as

here, “the thing or the risk is the principal subject of the contract, it can often be

assumed that the parties . . . would expect that the local law of the state where the thing

or risk was located would be applied to determine many of the issues arising under the

contract.” Restatement § 188 cmt. (e). Moreover, Defendant’s expectations are

bolstered by the fact that “[i]nsurance policies generally are interpreted under the law of

the state where the policy was issued.” Kipling, 159 F. Supp. 3d at 1272 (quoting TPLC,

Inc. v. United Nat. Ins. Co., 44 F.3d 1484, 1491 n.8 (10th Cir. 1995)). Additionally,

applying Colorado law would undermine the predictability of performance of insurance


                                              19
contracts because both insureds and insurers would be uncertain which state’s law

would ultimately govern their agreement in the absence of an explicit choice of law

provision because the applicable law would be based on where the insured risk

ultimately appears rather than the mutually understood location of the insured risk at the

inception of the agreement.

       Moreover, the domicile and residence of the parties does not favor the

application of Colorado law. Plaintiff argues that her status as a Colorado resident

favors the application of Colorado law. (Doc. # 33 at 11.) However, § 188 considers the

domicile and residence of the parties to the contract rather than the residence and

domicile of parties to a particular dispute. See Restatement § 188 cmt. (b). In the instant

case, it is undisputed that the named insured, who was a party to the insurance contract

with Defendant, resided and was employed in Kansas. See supra Section B(1).

Because § 188 Comment (e) notes that the domicile of the insured is “a contact of

particular importance” with regard to insurance related contracts, Kansas has a

substantial interest in having its law applied. Restatement § 188 cmt. (e).

       Therefore, although Colorado and Kansas both have strong interests in having

their law applied, Kansas’ interest is stronger. Application of Kansas law best protects

the expectations of the parties to the underlying insurance contract. Kansas was the

state in which the contract was executed. The subject matter of the contract was

understood by the parties to be principally located in Kansas, Defendant relied on that

information when it entered into the contract, and the named insured was a Kansas

resident. Thus, disappointing the expectations of the parties by applying local law—


                                            20
which would invalidate a provision of the parties’ agreement—is not “substantially

outweighed” by Colorado’s interest in having its statutory compensation structure

applied. See Restatement § 188 cmt. (b). Accordingly, the principles set forth by §§ 188

and 6 of the Restatement establish that Kansas has the most substantial interest in

having its law applied.

           2. Whether Enforcing Kansas Law Will Violate Colorado Public Policy

       Plaintiff also argues that “applying Kansas law violates the fundamental law and

policy” created by Colorado’s underinsured motorist statute. (Doc. # 37 at 6.)

Specifically, Plaintiff argues that the Policy’s UIM provision “impermissibly dilute[s]” the

coverage mandated by Colorado law and the terms “contravene[ ] the General

Assembly’s clear intention to provide injured insureds . . . with [UIM] coverage.” (Doc. #

23 at 27.) Plaintiff appears to be arguing that even if Kansas has the strongest interest

in having its law applied, the Court should still decline to apply Kansas law.

       Where, as here, a forum’s conflict of laws rules refer to the law of another

jurisdiction, courts will not apply the foreign law if it is contrary to the strong public policy

of the forum. Alexander v. Beech Aircraft Corp., 952 F.2d 1215, 1223 (10th Cir. 1991);

See Restatement § 90. However, the rule has a “narrow scope” and “[a] mere difference

between the local law rules of the two states will not render the enforcement of a claim

created in one state contrary to the public policy of the other.” Restatement § 90 cmt.

(a–b). For instance, state laws involving usury, prostitution, and slavery were examples

of public policies that would, according to Justice Cardozo, “violate some fundamental

principle of justice, some prevalent conception of morals, some deep-seated tradition of


                                               21
the commonweal.” Loucks v. Standard Oil Co. of New York, 120 N.E. 198, 202 (N.Y.

1918) (“mere differences of remedy do not count.”); see, e.g., Greenwood v. Curtis, 6

Mass. (1 Tyng) 358, 378 (1810) (slavery). Thus, because “every law is an expression of

the public policy of the state, some higher threshold is needed to prevent the forum's

law from being applied in every case.” Tucker, 956 F.2d at 218.

       However, “it is unclear that it is fundamental policy of Colorado to apply § 10–4–

609(1)(a) to insurance policies,” such as the one at issue, “written or delivered outside

of Colorado.” Kipling, 159 F. Supp. at 1274 (citing Apodaca v. Allstate Ins. Co., 255

P.3d 1099, 1105 (Colo. 2011) (noting that the Colorado underinsured motorist statute

“applies only to liability insurance policies issued or delivered in Colorado. . . . ”)).

Therefore, applying Kansas law to the instant case does not clearly “violate some

fundamental principle of justice, some prevalent conception of morals, [or] some deep-

seated tradition of the commonweal.” Loucks, 120 N.E. at 202. As a result, the Court will

apply Kansas law because it has the most significant relationship as defined by the

Restatement. See supra Sections B, C(1).

D.     RIGHTS OF THE PARTIES ACCORDING TO KANSAS LAW

       The underinsured motorist provision in the Policy indicates:

       ‘Underinsured motor vehicle’ means a land motor vehicle or trailer of any
       type to which a bodily injury liability bond or policy applies at the time of the
       accident but its limit for bodily injury liability is less than the limit of liability
       for this coverage.

(Doc. # 21-4 at 32.) The parties do not dispute that the provision is enforceable under

Kansas law. (Doc. # 31 at 30.) Therefore, as Plaintiff notes, underinsured motorist

benefits are “only available if the limits of the insured’s [UIM coverage] exceed the limits

                                                22
of the bodily injury coverage carried by the owner or operator of the ‘underinsured motor

vehicle.’” (Doc. # 23 at 27.)

       The operator of the vehicle with which Plaintiff was involved in a collision had an

insurance policy with $100,000 per person limits. (Doc. # 31 at 6.) The Policy provides

limits of $100,000 per person in UIM coverage. (Id.) Therefore, the other driver’s policy

is not less than the limit of the Policy’s UIM coverage. As a result, Plaintiff is not entitled

to underinsured motorist benefits.

                                     IV. CONCLUSION

       For the foregoing reasons, it is ORDERED that Defendant Buckeye State Mutual

Insurance Company’s Cross-Motion for Summary Judgment or, Alternatively, Motion for

Determination of Law (Doc. # 24) is GRANTED. It is

       FURTHER ORDERED that Plaintiff Kelsi Bower’s Motion for Declaratory

Judgment (Doc. # 23) is DENIED.

       The Clerk of the Court is respectfully directed to ENTER JUDGMENT in favor of

Defendant Buckeye State Mutual Insurance Company and against Plaintiff Kelsi

Bowers.

       DATED: January 9, 2019


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              23
